Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 March 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes March 5. 1783
The King has published an Arrêt suspendending the Payment of all Bills drawn by the Marine in America 12 months after the just time of their becoming due and I have 184. thousand Livres in that Situation. These Bills belong to a number of Individuals who are here & the Returns are Shipped, I have already paid the greater part & must pay the Remainder, or keep the Bodies of these People for they have nothing but themselves and the Bills to pay with. You will readily conceive how hard it is for me to be the Victim of my Confidence in these Bills which I never before had any Reason to doubt. But the Arrêt expresses only Bills drawn from India & America (meaning by the Latter I suppose their Colonies which are always called Amerique) and no mention of the United States. I am therefore in hopes the Arrêt was not meant to apply to us; But the Treasurer takes upon him to suppose so for although these Bills were presented a month ago (some more) they are among the Suspended.— I beg to intreat you Sir to endeavour to save me from this cruel Stroke, the Bills may as well be annihilated, as Suspended for a Year for I must have this money some how or other in a very short Time. I inclose a Letter to the Minister on the Subject, I left it unaddressed because I do not know whether it should go to the Marquis de Castries or M. de Fleury, you are the best Judge of the Propriety, and I beseech you to send it with your Support & Reccommendation: I think if they can pay anything, they will pay these Bills after your Representation of the Matter, in which I beg you not to delay a moment, I am Sorry to be so troublesome to you, but it is for me a very Serious Affair and I trust you will kindly give me all the Support in your Power to obtain Redress. I need not repeat all particulars because you will See them by reading the Letter to the Minister.
I once more beg your kind protection & an answer as soon as possible.
I am as ever most dutifully & affectionately Yours.
Jona Williams J
 
Addressed: A Son Excellence / Monsieur Franklin / en son Hotel / a / Passy / pres Paris
Notation: Jona. Williams March 5. 1783.
